 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARQUISE GRADY,                                   No. 1:18-cv-00922-DAD-JDP
12                        Plaintiff,
                                                       FINDINGS AND RECOMMENDATIONS
13          v.                                         THAT PLAINTIFF BE PERMITTED TO
                                                       PROCEED ON COGNIZABLE CLAIM AND
14   C. GUTIERREZ, et al.,                             THAT NON-COGNIZABLE CLAIMS BE
                                                       DISMISSED WITHOUT PREJUDICE
15                        Defendants.
                                                       OBJECTIONS, IF ANY, DUE IN 14 DAYS
16

17          Plaintiff Marquise Grady is a state prisoner proceeding without counsel in this civil rights

18   action brought under 42 U.S.C. § 1983. On July 3, 2019, I screened Grady’s complaint and found

19   that he stated due process claims against defendants Gutierrez, Jaime, Voong, and Lee, but no

20   other claims. See ECF No. 10. That order gave Grady three options: (1) proceed only on the

21   claims found cognizable, (2) amend the complaint to add additional facts to make out additional

22   claims, or (3) stand on the current complaint subject to dismissal of claims and defendants. On

23   July 18, 2019, Grady filed a notice indicating his desire to proceed only on the claims deemed

24   cognizable. ECF No. 11. Accordingly, I recommend that his remaining claims be dismissed

25   without prejudice.

26          RECOMMENDATION

27          Under 28 U.S.C. § 636(c)(1), all parties named in a civil action must consent to a

28   magistrate judge’s jurisdiction before that jurisdiction vests for “dispositive decisions.” Williams
                                                      1
 1   v. King, 875 F.3d 500, 504 (9th Cir. 2017). No defendant has appeared or consented to a

 2   magistrate judge’s jurisdiction in this case, so any dismissal of a claim requires an order from a

 3   district judge. Id. Thus, the undersigned submits the following findings and recommendations

 4   under 28 U.S.C. § 636(b)(l):

 5            1. Plaintiff states a cognizable due process claims against defendants Gutierrez, Jaime,

 6               Voong, and Lee.

 7            2. Plaintiff’s remaining claims should be dismissed without prejudice.

 8            Within fourteen days of service of these findings and recommendations, plaintiff may file

 9   written objections with the court. If plaintiff files such objections, he should do so in a document

10   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is

11   advised that failure to file objections within the specified time may result in the waiver of rights

12   on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v.

13   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

14
     IT IS SO ORDERED.
15

16
     Dated:      September 9, 2019
17                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20            No. 205
21

22

23

24

25

26
27

28
                                                       2
